Citation Nr: 1214673	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  03-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for service connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1966 to March 1968, to include a tour of duty in Vietnam from May 1967 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2002 and April 2011 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  In January 2002, the Los Angeles RO denied service connection for a cardiovascular condition.  This issue was appealed to the Board.

In June 2006, the Board requested a medical opinion regarding the etiology of the Veteran's cardiovascular disease.  The Veteran, through his representative, subsequently raised a new theory of entitlement; he argued that PTSD had caused nicotine dependence which in turn had caused or contributed to the cardiovascular condition.  The Board remanded the claim for additional development and adjudication consistent with this theory in December 2006.

In July 2008, following completion of the remand instructions, the Board denied entitlement.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (the Court), which in February 2009, based on a Joint Motion, vacated the Board's decision and remanded the issue for further action.

The Board in turn again remanded the matter to the RO in June 2009, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  When the case was recertified to the Board, the issues on appeal were recharacterized to comport with recent regulatory changes.  CAD and hypertension were addressed as separate claims.  In an April 2011 decision, the Board granted service connection for CAD and remanded the appeal for hypertension for completion of previously ordered development.

In an April 2011 rating decision, the AMC implemented the Board's grant of service connection for CAD and assigned an initial 30 percent evaluation, effective October 29, 1999.  The Veteran has initiated an appeal of this rating.

The issues of entitlement to service connection for sleep apnea and entitlement to special monthly compensation were raised by the Veteran in December 2010 October 2011 correspondence, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hypertension

Unfortunately, further remand is required to obtain full compliance with the Board's prior remand directives, and to ensure an adequate record for adjudication.

In August 2006, VA obtained a medical opinion from a qualified VA cardiologist regarding any link between PTSD and the Veteran's cardiovascular disease.  The doctor indicated that there were two ways in which PTSD could potentially impacted the Veteran's cardiovascular health.  First, the PTSD caused high risk behaviors such as overeating and smoking, which caused diabetes and hypertension, and these conditions caused the coronary disease.  Second the emotional arousal associated with PTSD had a "direct toxic effect" on the Veteran's arteries.  He indicated that a "toxic effect" would be a "considerably smaller risk factor" than the "overwhelming cause" shown by his basic risk factor profile of hyperlipidemia, diabetes, hypertension, smoking, overweight, and family history.  The examiner stated he was not qualified to opine on the impact of PTSD in causing risky behaviors.

In June 2009, in accordance with the directives of the Court's February 2009 order, the Board found this opinion to be inadequate for adjudication purposes and remanded the matter for additional development.  The examiner had failed to respond fully to the Board's question regarding causation, and stated he was not in fact qualified to do so.  The Board directed that a "joint opinion" by a cardiologist and a psychiatrist be obtained regarding the relationship, if any, between the Veteran's PTSD and his cardiovascular disability.

Subsequently the Veteran was afforded separate examinations by a cardiologist and a psychologist in late 2009.  Both doctors supplemented their reports in November 2010.  However, no joint opinion was produced.  In fact, neither doctor even indicated that the other doctor was consulted or that his reports and findings were reviewed.  The cardiologist did not even clearly indicate that he reviewed the claims file in connection with his examination, though he referred to medical histories indicating such was likely.

The VA examinations obtained as a result of the June 2009 Board decision failed to comply with the remand directives.  The resulting opinions were not joint, and did not even contemplate each other, which might represent substantial compliance.  Further, a psychologist, not the directed psychiatrist, performed the mental health examination.  A psychiatrist is a medical doctor who by training is more qualified than a psychologist to offer an opinion in this particular case, as it involves the interaction between a mental disorder and an established medical diagnosis.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms, although substantial compliance is sufficient, particularly when an explanation is offered for any variance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

The claim was remanded again in April 2011 for a joint examination by a cardiologist and a psychiatrist.  However, the Board's directives were again ignored.  An examination for hypertension was performed in June 2011, but it was performed by a nurse practitioner, and not a cardiologist.  This is on its face insufficient.  The VA Medical Center (VAMC) indicated that it "only has [nurse practitioner and physician assistant] providers."  The VAMC website indicates it provides cardiology care; it is not clear why a doctor qualified in the specialty could not perform the examination.  On remand, an examination with a doctor who is adequately qualified must be performed.  Adequate qualifications would include Board certification in cardiology, specialized knowledge or training related to cardiology, or documented relevant and extensive clinical experience.  

Further, although the examiner offered a positive nexus opinion, the opinion is not adequate.  She made a conclusory, unsupported statement as a rationale, and failed to address the specific questions posed by the Board.

Moreover, only a single examination and opinion was provided.  There is no joint medical opinion from a cardiologist and psychiatrist.  No mental disorders examination was even afforded the Veteran.  It appears from the record there was a scheduling problem, and the initial appointment was cancelled.  The Veteran was unable to keep the rescheduled appointment and the VAMC "was unable to work out a new time and date to get him in."  This is unacceptable.  The Veteran appears to have expressed his willingness to appear for an examination, but the VAMC and RO simply gave up on attempts.  From statements in the hypertension examination report and emails regarding scheduling of a mental disorders examination, it is clear that VA was more concerned with removing the pending and aging examination request than in providing substantive help to the Veteran.  

On remand, the Veteran is to be scheduled for a VA mental disorders examination with a psychiatrist, and that doctor is to render or contribute to the rendering of an adequate joint report regarding a possible nexus between currently diagnosed hypertension and PTSD.




CAD

In an April 2011 rating decision, VA granted service connection for CAD and assigned an initial 30 percent evaluation.  The Veteran filed a timely notice of disagreement (NOD) with the evaluation.

No further action has been taken with respect to this issue.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations by a qualified cardiologist and a psychiatrist.  The claims folder must be reviewed in conjunction with both examinations.  The doctors are to provide a joint opinion as to the relationship between the Veteran's PTSD and his currently diagnosed hypertension.  If a joint opinion is impractical, it is permissible for the examiners to issue separate opinions which specifically comment on and discuss the other.  The examiners are to respond to the following questions, with respect to the "at least as likely as not (50/50)" standard:

a) Did PTSD cause or aggravate "high risk behaviors" such as smoking or overeating on the part of the Veteran?  To what extent, if any?  Would these behaviors have existed or been lessened in the absence of PTSD?

b) To what extent did the high risk behaviors cause, contribute to the development of, or aggravate hypertension?

c) Is PTSD a direct cause, an indirect cause, or an aggravating factor in the development of hypertension?  How important a factor is PTSD in the development or worsening of the hypertension?  Quantify, to the extent possible.

Aggravation is, for VA purposes, the chronic and permanent worsening of a condition beyond the natural scope.  In other words, would the condition have existed in its current form even in the absence of the service connected disability?

If either examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Provide the Veteran and his representative an SOC which addresses the issue of entitlement to an initial evaluation in excess of 30 percent for service connected CAD. 

If any appeal is perfected by a timely filed substantive appeal, the issue should be certified to the Board. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If a benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



